            CASE 0:21-mc-00033-PJS Doc. 17 Filed 08/31/21 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                              FOR THE
                                     DISTRICT OF MINNESOTA
Chambers of                                                                      United States Courthouse
PATRICK J. SCHILTZ                                                                300 South Fourth Street
DISTRICT JUDGE                                                               Minneapolis, Minnesota 55415
                                                                                            (612) 664‐5480


                                         August 31, 2021


Mr. Matthew Frank
Assistant Attorney General
State of Minnesota
445 Minnesota Street – Ste. 1400
Saint Paul, MN 55101-2131

                       Re:    In Re Blue Grand Jury
                              Case No. 21-MC-0033 (PJS)

Dear Mr. Frank:

       I write in response to your letter of earlier today, which was not filed under seal despite
the docket entry to the contrary.

        I first want to express my disappointment at your extraordinarily careless handling of
confidential and sensitive information regarding a federal grand jury. I already had serious
concerns about whether your office should continue to be entrusted with testimony and other
evidence presented before federal grand juries, and your failure to ensure that your letter was
filed under seal has certainly done nothing to assuage those concerns.

       In response to your question: Because your letter was publicly filed and has been
downloaded by at least one reporter, the contents of your letter are public information, and you
do not need my permission to share public information with Judge Cahill. I want to make clear,
however, that the Chief of Staff of the incoming Attorney General did not tell Chief Judge
Tunheim that he knew for a fact that someone in the Civil Rights Division leaked the grand-jury
information to the New York Times. Like any of us, the Chief of Staff can engage in speculation
based on what is known about the leaks, but, to my knowledge, no one knows for certain
whether the leaks came from the Department of Justice, your office, both, or neither. The matter
remains under active investigation.

                                              Sincerely,

                                              s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge
